DISSENTING OPINION
By LEVINE, J.
Tlie basic principles of law applicable to this case cannot successfully be disputed. It may well be taken as settled that the general duties accompanying the contract of bailor and bailee apply to this case. When Prank T. Sheehan parked his automobile in the open parking lot belonging to Syndicate Parking, Inc., he paid the requisite fee of fifteen cents and received a parking ticket. Upon the presentation of his parking ticket he became entitled to a return of his automobile. The failure to redeliver the automobile raises in itself an inference of negligence on the part of the bailee. The bailee in this case claims that the car was stolen without its fault and in that way it seeks to escape the inference *599of negligence arising from the fact of the non-delivery of the automobile.
It will be seen that in this instance Sheehan locked his car. It is not imposing an unreasonable burden upon the bailee to require that no one be permitted to enter a ear until he presents his parking ticket. In this instance, assuming that the automobile was stolen by an unknown person, the thief had to either unlock the automobile or break the iock. It became, therefore, a question of fact whether, under the circumstances, the bailee exercised ordinary care by way of protecting the automobile placed in its charge.
The trial court found that the bailee did not exercise sufficient care under the circumstances.
There is nothing in the record to indicate that such conclusion is manifestly against the weight of the evidence.
In my opinion the judgment should be. affirmed.